The Sentinel Funds Class A, Class C and Class I Supplement dated February 13, 2014 to the Prospectus dated March 30, 2013, as supplemented to date Sentinel Balanced Fund, Sentinel Conservative Strategies Fund, Sentinel Government Securities Fund and Sentinel Total Return Bond Fund Retirement of David M. Brownlee, CFA, Portfolio Manager, Effective June 30, 2014 David M. Brownlee, CFA, co-portfolio manager of the Sentinel Balanced, Sentinel Conservative Strategies, Sentinel Government Securities and Sentinel Total Return Bond Funds (collectively, the “Funds”), will retire from Sentinel Asset Management, Inc. (“Sentinel”) effective June 30, 2014. After that date, he will no longer have a role with respect to the Funds’ investment activities. Information related to management of each of the Funds effective February 13, 2014 is provided below. Sentinel Balanced Fund The section of the Prospectus titled “Fund Summaries – Sentinel Balanced Fund – Management – Portfolio Managers” is hereby modified to read in its entirety as follows: Portfolio Managers. Daniel J. Manion, portfolio manager and Director of Equity Research with Sentinel, has been a portfolio manager of the Fund since 2004. Jason Doiron, portfolio manager and Head of Investments with Sentinel, has been a portfolio manager of the Fund since March 29, 2012. David M. Brownlee, a portfolio manager of the Fund from 2000 to February 13, 2014, will retire from Sentinel effective June 30, 2014. From February 13, 2014 until his retirement, Mr. Brownlee will serve in a consulting role with respect to the Fund and its investment activities. Sentinel Conservative Strategies Fund The section of the Prospectus titled “Fund Summaries – Sentinel Conservative Strategies Fund – Management – Portfolio Managers” is hereby modified to read in its entirety as follows: Portfolio Managers. Jason Doiron, portfolio manager and Head of Investments with Sentinel, has been a portfolio manager of the Fund since 2009. Daniel J. Manion, portfolio manager and Director of Equity Research with Sentinel, has been a portfolio manager of the Fund since 2006. Katherine Schapiro, portfolio manager with Sentinel, has been a portfolio manager of the Fund since 2006. David M. Brownlee, a portfolio manager of the Fund from 2006 to February 13, 2014, will retire from Sentinel effective June 30, 2014. From February 13, 2014 until his retirement, Mr.
